Citation Nr: 9933982	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for psychoneurosis, 
with anxiety disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. J. Kniffen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1975 to August 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision from the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim of entitlement to an 
increased evaluation for psychoneurosis, with anxiety 
disorder.

Having carefully examined the procedural and evidentiary 
record, the Board is of the opinion that further development 
of the record is necessary.  The Board, therefore, will 
remand this case.


REMAND

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for psychoneurosis 
with anxiety disorder is well grounded within the meaning of 
the statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran is awarded service 
connection for a disability and appeals the RO's rating 
determination, the claim continues to be well grounded as 
long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995). 

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to her claim. 38 U.S.C.A. § 5107.  In the instant case, 
during the veteran's personal hearing in December 1998, she 
testified that she was receiving Social Security 
Administration (SSA) disability benefits, based in part upon 
her mental disorder.  Additionally, the veteran's 
representative contended in an October 1999 Appellant's Brief 
that the medical evidence SSA considered is relevant to the 
veteran's claim for an increased evaluation on account of her 
mental disorder.

The evidence of record does contain SSA orthopedic records 
and a May 1997 Mental Residual Functional Capacity 
Assessment, both provided to the RO by the veteran.  A review 
of the veteran's claims file does not reflect that copies of 
complete SSA records, including a formal determination, 
pertaining to her claim for SSA benefits has been obtained.  
In order to comply with the VA's duty to assist, these 
records should be obtained.  38 U.S.C.A. § 5107(a); Cohen v. 
Brown, 10 Vet. App. 127, 151 (1997); Holland v. Brown, 6 Vet. 
App. 443, 448 (1994); Waddell v. Brown, 5 Vet. App. 454, 457 
(1993); Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 
(1992).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim, including a copy 
of the decision itself.

2.  Following completion of development 
as requested to the extent possible, the 
RO should readjudicate the claim of 
entitlement to increased evaluation for 
psychoneurosis with anxiety disorder.

If the benefit sought on appeal remains denied, the veteran 
and her representative should be furnished with copies of a 
supplemental statement of the case and given the opportunity 
to respond thereto. Thereafter, the case should be returned 
to the Board, if in order.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  Compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance and a remand of the claim will likely 
ensue.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The veteran need take no action until otherwise notified, but 
she and/or her representative may furnish additional evidence 
and argument to the RO while the case is in remand status.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth 
v. Brown, 8 Vet. App. 109,112 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












